The opinion of the court was delivered by
Garrison, J.
The interesting and important question argued by counsel for the plaintiff: and discussed and decided in Eads v. Gains, 58 Mo. App. 586, and Walters v. Hamilton, 75 Id. 237, is not raised in this suit which is brought against the defendant, not by the owner of adjoining land, but by a person having a contract with such owner to do work on such land.
For expenditures made by one of such contracting parties in the performance of such contract he must look to the other contracting party; whether successfully or not, can be determined only in a suit between them. Obviously, the plaintiff, by force of his contract with the owner of lots 37 and 39, has no privity or relation whatsoever with the owner of lot 35.
The rule of law necessary to sustain the plaintiff’s contention arises, if at all, from some pseudo contract implied in law between the owners of adjoining lands or upon some presumption of law or rule of public policy arising out of such adjoining ownership.
The plaintiff having shown no right of action against the defendant, judgment on demurrer is given for the defendant.